DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  
In claim 20 (last line) “the narrow part is narrower than the press-fitted portion” should be changed to -- the narrow part is narrower than the press-fitted portion of the connector terminal -- to clarify which press-fitted portion.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk et al. (US20120139371, “Gottschalk”), Anding et al. (WO2014016093, “Anding ‘093”, using machine translation), Schweichart et al. (US20130242484, “Schweichart”) and Kearns (US3529227, “Kearns”).
Re claim 1, Gottschalk discloses a motor comprising: 
a motor body 2 (fig 1) that rotationally drives a rotation shaft (figs 1-3, para [0023]-[0024], window lifter drive shaft that is seated in armature of motor, extends along the armature axis 36 & is supported by 10) and includes a motor case 15 (fig 1, para [0026]); 
a speed reduction unit (fig 1, para [0024], includes worm gear located in clearance 14 & on output shaft 3) that reduces speed of rotation of the rotation shaft (fig 1, para [0024], inherent since figure shows size of worm gear that has a larger diameter than window lifter drive shaft causing the worm gear to rotate slower than window lifter gear shaft) and includes a gear housing 6 (fig 1, para [0024]) that has a board receptacle 7 (figs 1-3) that is open in a direction orthogonal to a gear housing 6 flattened surface (figs 1-3, para [0037], flattened surface of gear housing 6 indicated in fig 3 by 8);
a brush holder 16 (figs 1-2 & 4, para [0026]) held by the motor case 15 and the gear housing 6; 
a circuit board 4 (figs 1-3, para [0023]) in the board receptacle 7 (figs 1-3) that includes a conductive-pattern-free portion (figs 1 & 3, inherent because w/o conductive free pattern all components on circuit board will be shorted or holes in board do not have patterns), wherein: 

a distal side of the terminal 28, 29 includes a press-fitted portion (figs 1 & 3-5, para [0031] & [0033], pressed into circuit board) that extends in the direction orthogonal to the gear housing 6 flattened surface (figs 1 & 3-5) and is directly and electrically connected to the circuit board 4 (fig 3, para [0031] & [0033]);
the gear housing 6 includes a connecter 25 (fig 1) that is configured to receive and engage an external connector (para [0025]);
the connector 25 includes a connecter terminal (fig 1, para [0028]-[0029], connector terminals makes contact w/ circuit board pads 38);
the gear housing 6 includes a plurality of contact portions 19-21 (figs 1 & 3-4, para [0027]) projecting in the direction orthogonal to the gear housing 6 flattened surface (fig 3) to contact the circuit board 4 (figs 1 & 3, para [0027]),
at least one of the plurality of contact portions 21 is arranged in a line with the terminal 28, 29 (figs 1, 3, 5 & below, as indicated by dashed lines below); and 
at least another of the plurality of contact portions 19 is arranged in a line with the connector terminal (fig 1 & below, as indicated by dashed line below w/ respect to location of pads 38 & 19).

    PNG
    media_image1.png
    913
    835
    media_image1.png
    Greyscale

Gottschalk discloses claim 1 except for the gear housing includes the board receptacle that is open in a direction orthogonal to a motor flattened surface;
the terminal press-fitted portion extends in the direction orthogonal to the motor flattened surface;
the connector terminal is molded integrally with the gear housing;
a distal side of the connector terminal includes a press-fitted portion that extends in a direction orthogonal to the motor flattened surface and is directly and electrically connected to the circuit board;
the gear housing includes a plurality of contact portions projecting in the direction orthogonal to the motor flattened surface to contact the circuit board;
at least one of the plurality of contact portions contacts the conductive-pattern- free portion of the circuit board; and 

Gottschalk further discloses a maximum length 26 that the gear housing 6 can extend within the door of a motor vehicle (fig 2, para [0029]), which would also be the maximum length for the motor case 15 (figs 1-2). 
Anding ‘093 disclose the gear housing 12 includes the board receptacle 13 that is open in a direction orthogonal to a motor flattened surface (figs 1 & below); and
the terminal press-fitted portion 35, 36 (figs 1-2 & 5, pg 4, lns 19-21) extends in the direction orthogonal to the motor flattened surface (figs 1-2, 5 & below).
.
.

    PNG
    media_image2.png
    366
    730
    media_image2.png
    Greyscale

Schweichart discloses the connector 10 (figs 1-3, para [0030]) includes a connector terminal 12 (figs 1-3, para [0030]) that is molded integrally with the gear housing 6 (fig 1, para [0030]);
a distal side of the connector terminal 12 includes a press-fitted portion (fig 2, para [0031]) that extends in the direction orthogonal to the gear housing 6 flattened 

    PNG
    media_image3.png
    412
    589
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: 
configure the motor case of Gottschalk to have a motor flattened surface, as disclosed by Anding ‘093, so that the board receptacle is open in a direction orthogonal to a motor flattened surface and the terminal press-fitted portion extends in the direction orthogonal to the motor flattened surface, as disclosed by Anding ‘093, in order that the motor housing does not exceed the maximum length within the door of a motor vehicle, as disclosed by Gottschalk (fig 2, para [0029]);
configure the connector of Gottschalk to include a connector terminal that is molded with the gear housing and a distal side of the connector terminal includes a press-fitted portion that is directly and electrically connected to the circuit board, as disclosed by Schweichart, in order to provide a waterproof electrical connection, as 
It is pointed out that Gottschalk in view of Anding ‘093 and Schweichart disclose: 
the plurality of contact portions projecting in the direction orthogonal to the motor flattened surface; since Gottschalk discloses the plurality of contact portions 19-21 project in the direction orthogonal to the gear housing 6 flattened surface and the gear housing flattened surface is parallel to the motor flattened surface disclosed by Anding ‘093 (comparing Gottschalk figs 1-3 to Anding ‘093 fig 1); and 
the connector terminal includes a press-fitted portion that extends in a direction orthogonal to the motor flattened surface; since Schweichart discloses the press-fitted portion extends in the direction orthogonal to the gear housing 6 flattened surface (figs 3 & above) and the gear housing flattened surface is parallel to the motor flattened surface disclosed by Anding ‘093 (comparing Gottschalk figs 1-3 to Anding ‘093 fig 1). 
Gottschalk in view of Anding ‘093 and Schweichart disclose claim 1 except for:
 at least one of the plurality of contact portions contacts the conductive-pattern- free portion of the circuit board; and 
at least another of the plurality of contact portions contacts the conductive- pattern-free portion of the circuit board.
Gottschalk further discloses the at least one of the plurality of contact portions 21 and the at least another of the plurality of contact portions 19 contacts the circuit board 4 at a through hole in the circuit board (figs 1, 3 & 5, para [0027]).
Kearns discloses providing through holes 134, 136 at conductive-pattern free portions of the circuit board 132 (fig 12, col 11, lns 24-27 & col 11, lns 34-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the at least one and at least another of the plurality of contact portions to contact the conductive-pattern-free portions of the circuit board, as disclosed by Kearns for through holes of the circuit board, in order to position through holes of the circuit board in a position for mounting purposes, as taught by Kearns (col 11, lns 34-36).
Re claim 2, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk further discloses the circuit board 4 includes a through hole (figs 1 & 3, para [0033]) and 
the press-fitted portion of the terminal 28, 29 is inserted through the through hole to directly and electrically connect the terminal 28, 29 to the circuit board 4 (figs 1 & 3, para [0033]).
Re claim 5, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk is silent with respect to the circuit board includes a through hole, and the press-fitted portion of the connector terminal is inserted through the through hole to directly and electrically connect the connector to the circuit board. 
Schweichart discloses the circuit board 16 includes a through hole 18 (fig 2, para [0031]), and the press-fitted portion of the connector terminal 12 is inserted through the through hole 18 (figs 1-2, para [0031]) to directly and electrically connect the connector to the circuit board 16 (fig 2, para [0031]). 

Re claim 6, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 5 as discussed above. Gottschalk is silent with respect to the press-fitted portion of the connector terminal is press-fitted into the through hole so that the press-fitted portion of the connector terminal is in press contact with a conductor arranged on a wall surface of the through hole and electrically connected to the conductor. 
Schweichart discloses the press-fitted portion of the connector terminal 12 is press-fitted into the through hole 18 (fig 2, para [0031]) so that the press-fitted portion of the connector terminal 12 is in press contact with a conductor arranged on a wall surface of the through hole 18 (para [0031], lns 6-11) and electrically connected to the conductor (para [0031]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the press-fitted portion of the connector terminal of Gottschalk in view of Anding ‘093, Schweichart and Kearns to be press-fitted into the through hole so that the press-fitted portion of the connector terminal is in press 
Re claim 11, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk further discloses the gear housing 6 includes a brush holder receptacle that accommodates a portion of the brush holder 16 (figs 1-2 & 4-5, para [0026]) the circuit board 4 includes a magnetic sensor 39 (figs 1, 3 & 5, para [0030]) that detects a magnetic field of a sensor magnet 27 (fig 3, para [0030]-[0031]) that rotates integrally with the rotation shaft (fig 3, para [0030]), and as viewed in an axial direction of the rotation shaft (fig 3), the magnetic sensor 39 is arranged outside a range of the rotation shaft in a direction in which the motor flattened surface extends (figs 1, 3, below & above for claim 1, motor flattened surface extends in the left-right direction of fig 3, as well as along the axis 36 of the rotation shaft; range of shaft in the left-right direction of fig 3 indicated below; assumed that the shaft range is not larger than sensor magnet range), and the terminal 28, 29 is arranged in a range of the brush holder receptacle (figs 3 & below, 28 & 29 within the walls of the brush holder receptacle as indicated below). 

    PNG
    media_image4.png
    304
    564
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    663
    653
    media_image5.png
    Greyscale

Re claim 12, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 11 as discussed above. Gottschalk further discloses as viewed in the axial direction of the rotation shaft (fig 3), the magnetic sensor 39 is arranged outside a range of the sensor magnet 27 in the direction in which the motor flattened surface 
Re claim 13, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk further discloses the gear housing 6 includes a brush holder receptacle that accommodates a portion of the brush holder 16 (figs 1-2 & 4-5, para [0026]) the circuit board 4 includes a magnetic senor 39 (figs 1, 3 & 5, para [0030]) that detects a magnetic field of a sensor magnet 27 (fig 3, para [0030]-[0031]) that rotates integrally with the rotation shaft (fig 3, para [0030]), and as viewed in an axial direction of the rotation shaft (fig 3), the magnetic sensor 39 is arranged in a range of the sensor magnet 27 in the direction orthogonal to the motor flattened surface (figs 1, 3, below & above for claim 1, motor flattened surface extends in the left-right direction of fig 3; therefore direction orthogonal to left-right direction in fig 3 is up-down direction in fig 3; range of shaft in the up-down direction of fig 3 indicated below), and the terminal 28, 29 is arranged in a range of the brush holder receptacle (figs 3 & above for claim 13, 28 & 29 within the walls of the brush holder receptacle as indicated below). 

    PNG
    media_image6.png
    304
    564
    media_image6.png
    Greyscale

Re claim 14, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk further discloses the gear housing 6 st rest. port. capable of restricting movement in direction indicated below) as viewed in the direction orthogonal to the motor flattened surface (figs 5 & below). 

    PNG
    media_image7.png
    653
    962
    media_image7.png
    Greyscale

Re claim 15, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 2 as discussed above. Gottschalk further discloses the gear housing 6 includes a first restriction portion (figs 1, 3-5 & above for claim 14) that restricts movement of the terminal 28, 29 in a direction orthogonal to an axis of the rotation shaft 36 (figs 5 & below, 1st rest. port. capable of restricting movement in direction indicated above for claim 14) as viewed in the direction orthogonal to the motor flattened surface (figs 5 & above for claim 14), the first restriction portion includes two wall surfaces to which the terminal  28, 29 is fitted (figs 5 & above for claim 14), and a distance between the wall surfaces is set to be greater than a dimension of the terminal 28, 29 in a direction of the distance (figs 5 & above for claim 14). 
Re claim 16, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 14 as discussed above. Gottschalk further discloses the terminal 28, 29 includes a slim part (figs 3-5 & below, slim in the direction orthogonal to axis 36 as compared to a wide part indicated below) arranged at a basal side of a portion restricted by the first restriction portion (figs 3-5 & below). 

    PNG
    media_image8.png
    698
    744
    media_image8.png
    Greyscale

Re claim 17, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk further discloses the gear housing 6 includes a second restriction portion (figs 3 & below, portion of 6 below the terminals 28, 29) that restricts movement of the terminal 28, 29 in a direction toward a bottom of the board receptacle 7 (figs 3 & below). 

    PNG
    media_image9.png
    281
    381
    media_image9.png
    Greyscale

Re claim 18, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 2 as discussed above. Gottschalk further discloses the at least one of the plurality of contact portions 21 contacts a portion of the circuit board 4 that is adjacent to the through hole (figs 1 & 3-4). 
Re claim 19, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 15 as discussed above. Gottschalk further discloses the terminal 28, 29 includes a slim part (figs 3-5 & above for claim 16, slim in the direction orthogonal to axis 36 as compared to a wide part indicated above for claim 16) arranged at a basal side of a portion restricted by the first restriction portion (figs 3-5 & above for claim 16). 
Re claim 21, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk further discloses the terminal (either 28 or 29) is one of a plurality of the terminals 28, 29 (figs 1 & 3-4); 
the connector terminal is one of a plurality of the connector terminals (fig 1, para [0028]-[0029], connector terminals make contact with pads 38; more than one pad 38 indicates more than one connector terminal);

the at least another of the plurality of contact portions 19 is arranged in a line with the plurality of the connector terminals (figs 1 & above for claim 1).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk in view of Anding ‘093, Schweichart and Kearns and in further view of Tani (JP2016115538, “Tani”, using machine translation).
Re claim 3, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 2 as discussed above. Gottschalk is silent with respect to the press-fitted portion of the terminal is press-fitted into the through hole so that the press-fitted portion of the terminal is in press contact with a conductor arranged on a wall surface of the through hole and electrically connected to the conductor. 
Tani discloses the press-fitted portion 103A-B (figs 15a-c, para [0004]-[0005]) of the terminal 101 (figs 15a-c, para [0004]) is press-fitted into the through hole 121 (figs 15a-c) so that the press-fitted portion 103A-B is in press contact with a conductor (figs 15a-c, para [0004], last two lns, implies inner surface of 121 conductive) arranged on a wall surface of the through hole 121 (figs 15a-c, para [0004]) and electrically connected to the conductor (fig 15c, para [0004], last two lns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the press-fitted portion of the terminal of Gottschalk in view of Anding ‘093, Schweichart and Kearns to include the press-fitted 
Re claim 9, Gottschalk in view of Anding ‘093, Schweichart, Kearns and Tani disclose claim 3 as discussed above. Gottschalk further discloses the at least one of the plurality of contact portions 21 contacts a portion of the circuit board 4 that is adjacent to the through hole (figs 1 & 3-4). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk in view of Anding ‘093, Schweichart, Kearns and Tani and in further view of Weber et al. (US20130234567, “Weber”).
Re claim 10, Gottschalk in view of Anding ‘093, Schweichart, Kearns and Tani disclose claim 9 as discussed above. Gottschalk further discloses the plurality of contact portions 19-21 includes a contact fixing portion 20 (figs 1 & 3), the contact fixing portion 20 has a distal end (figs 3 & below) and includes a part extending from the distal end (figs 3 & below), and the part is configured to be inserted through the circuit board 4 (figs 3 & below). 

    PNG
    media_image10.png
    440
    556
    media_image10.png
    Greyscale

Gottschalk discloses claim 10 except for the distal end includes a swage part extending from the distal end, and the swage part is configured to be inserted through the circuit board and swaged to the circuit board.
Weber discloses the contact fixing portion 44 (figs 2-4, para [0033]) includes a swage part 56 (fig 4, para [0035]) extending from the distal end 46 (figs 2-4, para [0035]), and the swage part 56 is configured to be inserted through the circuit board 20 (figs 3-4, para [0035]) and swaged to the circuit board 20 (fig 4, para [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact fixing portion of Gottschalk in view of Anding ‘093, Schweichart, Kearns and Tani to include a swage part extending from the distal end, and the swage part is configured to be inserted through the circuit board and swaged to the circuit board, as disclosed by Weber, in order to fix the circuit board, as taught by Weber (para [0035]). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk in view of Anding ‘093, Schweichart and Kearns and in further view of Anding et al. (DE102013207578, “Anding ‘578”, using machine translation) and Schneider (US20120295490, “Schneider”).
Re claim 7, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 6 as discussed above. Gottschalk is silent with respect to the connector terminal includes a portion projecting out of the gear housing and having a basal end, the basal end including a wide part that is wider than the press-fitted portion of the connector terminal, and the connector terminal includes a flexible part that is flexible and arranged between the gear housing and the press-fitted portion of the connector terminal. 
Schweichart discloses the connector terminal 12 includes a portion projecting out of the gear housing 6 (fig 1).
Anding ‘578 discloses the connector terminal 25 (fig 2) includes a portion projecting out of the connector 17 (figs 2 & below) and having a basal end (figs 2 & below), the basal end including a wide part that is wider than the press-fitted portion of the connector terminal 25 (figs 2, 4 & below).

    PNG
    media_image11.png
    520
    645
    media_image11.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the connector terminal of Gottschalk in view of Anding ‘093, Schweichart and Kearns to include a portion projecting out of the gear housing, as disclosed by Schweichart and Anding ‘578 for a connector, and having a basal end, the basal end including a wide part that is wider than the press-fitted portion of the connector terminal, as disclosed by Anding ‘578, in order to provide contact with the through hole of the circuit board, as taught by Anding ‘578 (pg 4, 9th paragraph, the structure of the press fit portion provide outward pressing when inserted into circuit board through hole).
Schneider discloses the terminal 16 (figs 1-2) includes a flexible part 24 (figs 1-2, para [0032]) that is flexible (para [0032]) and arranged between the terminal end 22 and the press-fitted portion 28 of the terminal 16 (fig 2, para [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the connector terminal of Gottschalk in view of Anding ‘093, Schweichart, Kearns and Anding ‘578 to include a flexible part that is flexible and arranged between the gear housing and the press-fitted portion, as 
Re claim 8, Gottschalk in view of Anding ‘093, Schweichart, Kearns, Anding ‘578 and Schneider discloses claim 7 as discussed above. Gottschalk is silent with respect to the flexible part is a narrow part that is arranged between the wide part and the press-fitted portion of the connector terminal and is narrower than the press-fitted portion of the connector terminal. 
Schneider further discloses the flexible part 24 is a narrow part (fig 2) that is arranged between the wide part (fig 2, wide part of 22) and the press-fitted portion 28 of the terminal 16 and is narrower than the press-fitted portion 28 of the terminal 16 (fig 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the flexible part of Gottschalk in view of Anding ‘093, Schweichart, Kearns, Anding ‘578 and Schneider to be a narrow part that is arranged between the wide part and the press-fitted portion of the connector terminal and is narrower than the press-fitted portion of the connector terminal, as disclosed by Schneider for terminal, in order to allow for movement caused by thermal expansion, as taught by Schneider (para [0034]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk in view of Anding ‘093, Schweichart and Kearns and in further view of Schneider.
Re claim 20, Gottschalk in view of Anding ‘093, Schweichart and Kearns discloses claim 1 as discussed above. Gottschalk is silent with respect to the connector terminal includes a flexible narrow part arranged at a distal side of the connector terminal; and the narrow part is narrower than the press-fitted portion.
Schneider discloses the terminal 16 (figs 1-2) includes a flexible narrow part 24 (figs 1-2, para [0032]); and the narrow part 24 is narrower than the press-fitted portion 28 (fig 2, para [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the connector terminal of Gottschalk in view of Anding ‘093, Schweichart and Kearns to include a flexible narrow part and the narrow part is narrower than the press-fitted portion, as disclosed by Schneider for a terminal, in order to allow for movement caused by thermal expansion, as taught by Schneider (para [0034]). It is pointed out that Gottschalk in view of Anding ‘093, Schweichart, Kearns and Schneider disclose the flexible narrow part arranged at a distal side of the connector terminal, since Schweichart discloses the press-fitted portion of the connector terminal 12 is arranged at a distal side of the connector terminal 12 (fig 1); and Schneider discloses the narrow part 24 is positioned below the press-fitted portion 28 (fig 2).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gottschalk in view of Anding ‘093, Takamura et al. (US20150326096, “Takamura”) and Yamamoto (US20190044406, “Yamamoto”)

Re claim 22, Gottschalk discloses a motor comprising: 
a motor body 2 (fig 1) that rotationally drives a rotation shaft (figs 1-3, para [0023]-[0024], window lifter drive shaft that is seated in armature of motor, extends along the armature axis 36 & is supported by 10) and includes a motor case 15 (fig 1, para [0026]); 
a speed reduction unit (fig 1, para [0024], includes worm gear located in clearance 14 & on output shaft 3) that reduces speed of rotation of the rotation shaft (fig 1, para [0024], inherent since figure shows size of worm gear that has a larger diameter than window lifter drive shaft causing the worm gear to rotate slower than window lifter gear shaft) and includes a gear housing 6 (fig 1, para [0024]) that has a board receptacle 7 (figs 1-3) that is open in a direction orthogonal to a gear housing 6 flattened surface (figs 1-3, para [0037], flattened surface of gear housing 6 indicated in fig 3 by 8);
a brush holder 16 (figs 1-2 & 4, para [0026]) held by the motor case 15 and the gear housing 6;
a circuit board 4 (figs 1-3, para [0023]) arranged in the board receptacle 7 (figs 1-3), wherein: 
the brush holder 16 includes a terminal 28, 29 (figs 1 & 3-5, para [0031], either 28 or 29) that includes a press-fitted portion (figs 1 & 3-5, para [0031] & [0033], pressed into circuit board) that is bent and extends in the direction orthogonal to the gear housing 6 flattened surface; 
the gear housing 6 includes a groove 34 into which the terminal 28, 29 is fitted (fig 5, para [0036]); 
st rest. port. capable of restricting movement in direction indicated below) as viewed in the direction orthogonal to the gear housing 6 flattened surface (figs 5 & below, view shown in fig 3); and 
the terminal 28, 29 is in the groove 34 (fig 5) and directly and electrically connected to the circuit board 4 (fig 3, para [0031] & [0033]).

    PNG
    media_image12.png
    654
    965
    media_image12.png
    Greyscale

Gottschalk discloses claim 22 except for:
the gear housing that has the board receptacle is open in a direction orthogonal to a motor flattened surface;
the direction orthogonal to an axis of the rotation shaft as viewed in the direction orthogonal to the motor flattened surface;

the press-fitted portion that is bent from the axial extension; and
the two wall surfaces are formed so that a distance between the two wall surfaces gradually increases toward the terminal.
Gottschalk further discloses a maximum length 26 that the gear housing 6 can extend within the door of a motor vehicle (fig 2, para [0029]), which would also be the maximum length for the motor case 15 (figs 1-2). 
Anding ‘093 disclose the gear housing 12 includes the board receptacle 13 that is open in a direction orthogonal to a motor flattened surface (figs 1 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the motor case of Gottschalk to have a motor flattened surface, as disclosed by Anding ‘093, so that the board receptacle is open in a direction orthogonal to a motor flattened surface, as disclosed by Anding ‘093, in order that the motor housing does not exceed the maximum length within the door of a motor vehicle, as disclosed by Gottschalk (fig 2, para [0029]). It is pointed out that Gottschalk in view of Anding ‘093 discloses the direction orthogonal to an axis of the rotation shaft as viewed in the direction orthogonal to the motor flattened surface, since Gottschalk discloses the direction orthogonal to the axis of rotation 36 as viewed in the direction orthogonal to the gear housing 6 flattened surface and the gear housing flattened surface is parallel to the motor flattened surface disclosed by Anding ‘093 (comparing Gottschalk figs 1-3 to Anding ‘093 fig 1).
Takamura discloses the terminal 53 (figs 2-3, para [0042]-[0043]) includes an axial extension (figs 2-3 & below) that extends from the brush holder 31 (figs 2-3, para [0042]) in an axial direction of the rotation shaft 26 (figs 2-3); and 
the press-fitted portion of the terminal 53 (figs 2-3 & below, para [0043], end of 53 press-fitted into 55) that is bent from the axial extension (figs 2 & below).

    PNG
    media_image13.png
    479
    456
    media_image13.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the terminal of Gottschalk in view of Anding ‘093 to include an axial extension that extends from the brush holder in an axial direction of the rotation shaft and the press-fitted portion that is bent from the axial extension, as disclosed by Takamura, in order to extend the terminal from the brush holder to position the press-fitted portion with the circuit board, as demonstrated by Takamura (figs 2-3, para [0042]-[0043]).
Yamamoto discloses two wall surfaces (figs 1-3 & below, para [0035], two surface of through hole 522) are formed so that a distance between the two wall surfaces gradually increases toward the terminal 512 (figs 1-3 & below, para [0031], gradually increase towards axial end of 512 indicated below).

    PNG
    media_image14.png
    553
    601
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the two wall surfaces of Gottschalk in view of Anding ‘093 and Takamura so the two wall surfaces are formed so that a distance between the two wall surfaces gradually increases toward the terminal, as disclosed by Yamamoto, in order to guide the terminal through an opening, as taught by Yamamoto (fig 3, para [0042]).


Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
Applicant argues that Gottschalk does not disclose the one or another of the plurality of contact portions (21 & 19, respectively) are arranged in line with the terminal (28 or 29 of Gottschalk) or the connector terminal (pg 10, part III to pg 11). Examiner disagrees.
As shown above for claim 1, Gottschalk discloses 21 is in line with either terminal 28 or 29 (figs 1, 5 & above for claim 1) and 19 is in line with pads 38 that are connected to connector terminals of connector 25 (figs 1 & above for claim 1, para [0028]-[0029]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC JOHNSON/Examiner, Art Unit 2834                                                                                                                                                                                                        




/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834